DISMISS; and Opinion Filed April 23, 2019.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01384-CR
                                      No. 05-18-01413-CR
                            ANTHONY OMAR BELLE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 366-80146-2017 & 366-80147-2017

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Pedersen, III
       Before the Court is appellant’s April 16, 2019 motion to dismiss these appeals. The motion

is signed by appellant and his appellate counsel. See TEX. R. APP. P. 42.2(a). We grant the motion.

       We dismiss these appeals.




                                                  /Bill Pedersen, III/
                                                  BILL PEDERSEN, III
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

181384F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ANTHONY OMAR BELLE, Appellant                         On Appeal from the 366th Judicial District
                                                       Court, Collin County, Texas
 No. 05-18-01384-CR         V.                         Trial Court Cause No. 366-80146-2017.
                                                       Opinion delivered by Justice Pedersen, III,
 THE STATE OF TEXAS, Appellee                          Justices Whitehill and Partida-Kipness
                                                       participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 23rd day of April, 2019.




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 ANTHONY OMAR BELLE, Appellant                         On Appeal from the 366th Judicial District
                                                       Court, Collin County, Texas
 No. 05-18-01413-CR         V.                         Trial Court Cause No. 366-80147-2017.
                                                       Opinion delivered by Justice Pedersen, III,
 THE STATE OF TEXAS, Appellee                          Justices Whitehill and Partida-Kipness
                                                       participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 23rd day of April, 2019.




                                                 –3–